—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 10, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
*76The totality of the testimony adduced at the Hinton hearing, including continuing connections between the undercover officer and the location of defendant’s arrest, supported the court’s decision to close the courtroom during the testimony of the undercover officer, notwithstanding the undercover’s recent transfer to a different county (see, People v Hall, 248 AD2d 285, lv denied 91 NY2d 1008).
Defendant’s claim that the prosecutor improperly accused defendant of tailoring his testimony after hearing the People’s evidence is a claim requiring preservation (see, People v Agramonte, 87 NY2d 765; People v Thomas, 50 NY2d 467), and we decline to review this unpreserved claim in the interest of justice. Were we to review this claim, we would conclude that the record does not support such a reading of the challenged statement.
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.